 

FILEB
AO 450 (GAS Rev 10/03) Judgment in a Civil Case US. DISTRICT C@URT
SHUNTED,
United States District Court 1 23 py 353
Southern District of Georgia CLERK _Q Qe
$0. DIST GE

» Ur GA,

UNITED STATES OF AMERICA

JUDGMENT IN A CIVIL CASE

CASE NUMBER: 2:19cv99

Agape Prescriptions "R" Us, Inc. et al

C] Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
has rendered its verdict.

1 Decision by Court.This action came before the Court. The issues have been considered and a decision has been

rendered.

IT IS ORDERED AND ADJUDGED

that in accordance with the Order of the Court, dated 12/20/2019, Judgment is hereby entered in
favor of the Plaintiff and against Defendant Agape Prescriptions "R" Us, Inc. d/b/a Darien Pharmacy
for the sum of $3,000,000.00 and against Defendant Janice Ann Colter for the sum of $100,000.00.

This case stands closed.

 

Approved by:
sae WOOD, JI
HON. LI ODBEY WOOD, JUDGE

 

 

“| r dale f 24 / dod Scott L. Poff

Clerk

Uiggam Raricis.

(By) Deputy Clerk

 

Date

 

GAS Rev 10/1/03
